Title: To James Madison from George Mason, 7 December 1785
From: Mason, George
To: Madison, James


Dear Sir
Gunston-Hall Decemr 7th: 1785.
I have had such frequent Fits of the Convulsive Cholic, complicated with the Gout in the Stomach, since You was here, that I dare not undertake a Journey to Richmond; and therefore, after putting it off as long as I well cou’d, in Hopes of recovering such Health as wou’d permit me to present the Compact with the State of Maryland, in person, I have now inclosed it in a Letter to the Speaker. I incurred a small Expence of £3. 16. 9. in waiting three or four Days in Alexandria for the Maryland Commissioners; which the Assembly may repay me, if they please; otherwise I am very well satisfyed without it. I also incurred an Expence equal to about £5 Specie, attending the Committee upon the Revisal of the Laws in Fredericksburg, and about double that Sum in Wmsburg., at different times, after the Sessions of Assembly ended, in collecting Evidence, & cross examining witnesses between the Commonwealth & Colo. Richd. Henderson, in the Cause which I was directed to manage by a Vote of both Houses; but I never made any Particular Account [of] it. I must entreat You, if You find it necessary, to make my Apology to the Assembly for having rather exceeded our Authority. I gave You the Reasons, in a former Letter, soon after the Meeting of the Commissioners; but least You shou’d not recollect them, I will repeat them.
“Neither Mr. Henderson, nor myself, had been furnished with Copys of the Assembly’s Resolutions; and I shou’d not have known that I was one of the Persons appointed, had I not by mere Accident, two or three Days before the Meeting, been informed of it, by a Letter from two of the Maryland Commissioners. His Excellency General Washington happened to have a copy of the Assembly’s Resolutions, respecting the Application to the Government of Pensylvania; which He very obligingly gave Us; by which any two or more of the Commissioners were empowerd to proceed; & it was natural for Us to conclude, that these last Resolutions, in the Number of Commissioners empower’d to act, had pursued the Style of the former, respecting the Jurisdiction of the two States, as well as that this Subject had been taken up upon the same Principles, as in the Year 1778; when Commissioners were directed to settle the Jurisdiction of Chesapeake Bay & the Rivers Potomack & Pokomoke; in which Sentiments, Mr. Henderson, from what He was able to recollect of the Resolutions, concurred. Thus disagreeably circumstanced, only two of the Virginia Commissioners present, & without any Copy of the Resolves upon the principal Subject, we thought it better to proceed, than to disappoint the Maryland Commissioners, who appeared to have brought with them the most amicable Dispositions, & expressed the greatest Desire of forming such a fair & liberal Compact, as might prove a lasting Cement of Friendship between the two States; which we were convinced it is their mutual Interest to cultivate; We therefore, upon the particular Invitation of the General, adjourned to Mount Vernon, & finished the Business there. Some time after, Mr. Henderson wrote to Mr. Beckley (Clerk of the House of Delegates) for a copy of the Resolves, upon receiving which, we were surprized to find no mention made of Chesapeake Bay or Pokomoke River, that our Powers were confined to Potomack River, and to not less than three of the Commissioners. I am still inclined to think that the Omission of Chesapeake Bay and Pokomoke River was oweing to Mistake, or Inadvertence, in not attending to the Resolves of 1778; and if so, it was perhaps lucky, that We had not been furnished with a Copy of the Resolves; for the Maryland Commissioners had it in express Instruction from their Assembly, to consider the Relinquishment, on the Part of Virginia, of any Claim of laying Tolls &c. on Vessels passing thro’ the Capes of Chesapeake, as a Sine qua non, and if it was refused, immediately to break off all further Conferrence with the Virginia Commissioners. However, if the Substance of the Compact is approved by the Assembly, I hope Forms will be dispensed with; especially as the Breach of them has been the Fault of some of their own Officers, not ours; and as I am conscious of having been influenced by no other Motives than the Desire of promoting the public Good.”
My Paper draws to an End, & leaves Me only Room to beg Your Attention to the inclosed Memorandum, to express my Desire of hearing from You on the Subject of the Compact, & such other public Matters as You may have time to communicate, as soon as Convenience will permit; and to assure You that I am, with the most sincere Esteem & Regard, Dr. Sir Your affecte Friend & obdt. Sevt.
G Mason
